Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) 1 or 8 or 15 recite(s) the series of steps of extracting a cryptocurrency indicator within a compromised data set representing a security threat independent of cryptocurrency transactions; inserting the cryptocurrency indicator into a threat intelligence database as an indicator of compromise; identifying a set of cryptocurrency transactions associated with the cryptocurrency indicator; generating a transaction graph from the cryptocurrency indicator, the set of cryptocurrency transactions, and the compromised data set, the transaction graph having a set of features representing the set of cryptocurrency transactions and one or more aspects of the compromised data set defining at least one relationship between members of a set of cryptocurrency transactions; and modifying the threat intelligence database with at least a portion of features from the set of features of the transaction graph.  This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. But for the “one or more processors” language, the claim encompasses users simply extracting data, inserting data, identifying data, identifying a set of transaction and modifying data in his/her mind. The mere nominal recitation of a generic computer processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process which is an abstract idea. The claim recites as a whole a method 
This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of hardware computer processor and computer system element are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d): extracting, inserting, identifying, generating and modifying information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp); Electronic recordkeeping (Alice Corp and Ultramercial), Automating mental tasks (Benson, Bancorp and CyberSource), and Receiving or transmitting data over a network.
Step 1: The claims are directed to the statutory categories of a method or a system or a non-transitory computer readable storage medium. Step 1: Yes.
2A - Prong 1: Judicial Exception Recited? Yes. The claim recites the limitation of extracting a cryptocurrency indicator within a compromised data set representing a security threat independent of cryptocurrency transactions; inserting the cryptocurrency indicator into a threat intelligence database as an indicator of compromise; identifying a set of cryptocurrency transactions associated with the cryptocurrency indicator; generating a transaction graph from the cryptocurrency indicator, the set of cryptocurrency transactions, and the compromised data set, the transaction graph having a set of 
For example, but for the one or more processors and computer system element language, the claim encompasses allows user to modifying the threat intelligence database, with the use of mitigating risk. In view of the Specification [0010]-[0011] the limitation of threat identification is mitigating risk of threat identification and mitigation. Therefore, this limitation of identifying threat is also a step that mitigating risk of fundamental economic practice of suspected of improper behavior.
2A - Prong 2: Integrated into a Practical Application? No. The claim recites additional elements: one or more processors and computer system are used to extracting, inserting, identifying, generating and modifying steps. 
The in the steps is recited at a high level of generality, i.e., as a generic processor or generic computer system performing a generic computer function of processing data (a computer processor and 
 This computer processor and computer system element limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to the abstract idea. 
2B: Claims provide(s) an Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
As for dependent claims 2-7, these claims recite limitations that further define the abstract idea noted in claim 1.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
As for dependent claims 9-14, these claims recite limitations that further define the abstract idea noted in claim 8.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrade et al. (US Publication Number: 2018/0240107 A1) in view of Banerjee et al. (US 10721,336 B2).
As per claim 1, Andrade et al. teaches a method, comprising: identifying a set of cryptocurrency transactions associated with the cryptocurrency indicator (abstract; paragraphs 0045, 0059, 0090 and 0225); and modifying the threat intelligence database with at least a portion of features from the set of features of the transaction graph (abstract; paragraphs 0265, 0276-0277 and 0412-0413).  
Andrade et al. does not explicitly teaches, but Banerjee et al. teaches extracting a cryptocurrency indicator within a compromised data set representing a security threat independent of 
Therefore, it would have been prima facie obvious at the time the invention was made to have include extracting a cryptocurrency indicator within a compromised data set representing a security threat independent of cryptocurrency transactions; inserting the cryptocurrency indicator into a threat intelligence database as an indicator of compromise; generating a transaction graph from the cryptocurrency indicator, the set of cryptocurrency transactions, and the compromised data set, the transaction graph having a set of features representing the set of cryptocurrency transactions and one or more aspects of the compromised data set defining at least one relationship between members of a set of cryptocurrency transactions features to method of Andrade et al., because adding the feature helps to transfer information (column 18, lines 18-45 of Banerjee et al.).
As per claim 2, Andrade et al. and Banerjee et al. teach the method of claim 1 described above.  Andrade et al. teaches further comprising: accessing a data set (abstract; paragraphs 0288 and 0413); and determining the data set is compromised based on the threat intelligence database, the data set being the compromised data set including the cryptocurrency indicator (abstract; paragraphs 0045, 0059, 0090, 0120, 0288 and 0413).  

As per claim 4, Andrade et al. and Banerjee et al. teach the method of claim 1 described above.  Andrade et al. teaches further comprising: associating the cryptocurrency indicator with an entity identifier within the threat intelligence database, the entity identifier representing a malicious entity (abstract; paragraphs 0120, 0225, 0288, 0369 and 0372).
As per claim 5, Andrade et al. and Banerjee et al. teach the method of claim 1 described above.  Andrade et al. teaches further comprising: generating a reputation score for the cryptocurrency indicator; and associating the reputation score with the cryptocurrency indicator in the threat intelligence database (abstract; paragraphs 0255, 0369 and 0372).  
As per claim 6, Andrade et al. and Banerjee et al. teach the method of claim 1 described above.  Andrade et al. teaches wherein generating the transaction graph further comprises:  P201808338US01Page 22 of 27identifying a subset of cryptocurrency transactions, associated with the cryptocurrency indicator, from the set of cryptocurrency transaction, subset of cryptocurrency transactions sharing one or more features of a set of features (abstract; paragraphs 0265, 0276-0277 and 0412-0413); and based on the subset of cryptocurrency transactions, tagging the cryptocurrency indicator as a campaign indicator (abstract; paragraphs 0265, 0276-0277 and 0412-0413).  
As per claim 7, Andrade et al. and Banerjee et al. teach the method of claim 6 described above.  Andrade et al. teaches further comprising: determining an entity identifier for the cryptocurrency indicator, the entity identifier associated with at least a portion of the subset of 
	As per claim 8, otherwise styled as system claim, is equivalent of claim 1.  Please see claim 1 rejection described above.
As per claim 9, otherwise styled as system claim, is equivalent of claim 2.  Please see claim 2 rejection described above.
As per claim 10, otherwise styled as system claim, is equivalent of claim 3.  Please see claim 3 rejection described above.
As per claim 11, otherwise styled as system claim, is equivalent of claim 4.  Please see claim 4 rejection described above.
As per claim 12, otherwise styled as system claim, is equivalent of claim 5.  Please see claim 5 rejection described above.
As per claim 13, otherwise styled as system claim, is equivalent of claim 6.  Please see claim 6 rejection described above.
As per claim 14, otherwise styled as system claim, is equivalent of claim 7.  Please see claim 7 rejection described above.
	As per claim 15, otherwise styled as computer program product comprising a non-transitory computer readable storage medium claim, is equivalent of claim 1.  Please see claim 1 rejection described above.
As per claim 16, otherwise styled as computer program product comprising a non-transitory computer readable storage medium claim, is equivalent of claim 2.  Please see claim 2 rejection described above.

As per claim 18, otherwise styled as computer program product comprising a non-transitory computer readable storage medium claim, is equivalent of claim 5.  Please see claim 5 rejection described above.
As per claim 19, otherwise styled as computer program product comprising a non-transitory computer readable storage medium claim, is equivalent of claim 6.  Please see claim 6 rejection described above.
As per claim 20, otherwise styled as computer program product comprising a non-transitory computer readable storage medium claim, is equivalent of claim 7.  Please see claim 7 rejection described above.
Response to Arguments
Applicant’s arguments, see page 7-9 of applicant’s arguments, filed 2/12/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 101 have been fully considered.  In view of applicant’s amendment to the claims, the Examiner have withdrawn previous 101 rejections and added new 101 rejections in response to applicant’s claim amendments. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697